J-A19005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SALIM AKBAR                                :
                                               :
                       Appellant               :   No. 3194 EDA 2019

      Appeal from the Judgment of Sentence Entered September 16, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0006499-2017,
                           CP-46-CR-0008002-2017


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY PANELLA, P.J.:                       FILED: FEBRUARY 16, 2021

        Salim Abdul Akbar filed a pro se notice of appeal that appears to seek

to appeal the judgment of sentence entered by the Court of Common Pleas of

Montgomery County following his guilty plea to disorderly conduct and the

judgment of sentence entered by the same court following his guilty plea for

receiving stolen property at a different docket number. Appointed counsel filed

an Anders1 brief and an application to withdraw from representation. As we

are constrained to quash Akbar’s appeal as untimely filed, we grant counsel’s

application.




____________________________________________


1   Anders v. California, 386 U.S. 738 (1967).
J-A19005-20


      The two matters underlying these appeals stem from separate and

unrelated incidents. However, Akbar pled guilty in both dockets on the same

date, September 16, 2019. At docket number CP-46-CR-0008002-2017,

Akbar pled guilty to receiving stolen property. At the same hearing, he pled

guilty to the summary offense of disorderly conduct at docket number CP-46-

CR-0006499-2017.

      In an order dated September 16, 2019, the trial court sentenced Akbar

to three months’ probation for the receiving stolen property conviction at

docket number CP-46-CR-0008002-2017. In a separate order also dated

September 16, 2019, the court imposed no further penalty for the disorderly

conduct conviction at docket number CP-46-CR-0006499-2017. Akbar was

represented by the office of the public defender during the plea and at

sentencing.

      On October 25, 2019, the trial court entered an order at each docket

number dismissing a post-sentence motion. However, neither docket contains

an entry showing that Akbar ever filed a post-sentence motion, much less one

that was timely filed.

      Although Akbar was represented by the public defender, he nonetheless

filed a pro se notice of appeal on November 5, 2019. The notice of appeal

listed both the CP-46-CR-0008002-2017 and the CP-46-CR-0006499-2017

docket numbers in the caption. The notice of appeal, however, did not identify

the order or orders from which the appeal was taken and provided only that


                                    -2-
J-A19005-20


Akbar “hereby give[s] the court of common pleas, Notice of Appeal, [pursuant]

to all PA laws that apply to Notice of Appeal.” Notice of Appeal, 11/5/19.2

       The trial court ordered Akbar to file a Pa.R.A.P. 1925(b) statement but

the public defender, who was still attorney-of-record for Akbar, did not file

one on Akbar’s behalf. Accordingly, the trial court removed the office of the

public defender from representation based on per se ineffectiveness and

appointed new counsel. Appointed counsel filed a separate Pa.R.A.P. 1925(b)

statement at each docket number, raising the same two claims regarding trial

counsel’s ineffectiveness in each statement.

       The trial court issued a Pa.R.A.P. 1925(a) opinion, concluding that the

appeal should be quashed because the notice of appeal violated Pa.R.A.P.

301(a)(1)3 by not specifying the date of the order or orders being appealed

and because the multiple listings of docket numbers on the single notice of

appeal violated Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018)

(adopting a prospective bright-line rule that a notice of appeal that fails to

comply with Pa.R.A.P. 341 and its Note, which require the filing of separate

____________________________________________


2  The notice of appeal also stated that Akbar did not have access to a law
library and requested a court-appointed attorney.
3 Pa.R.A.P. 301(a) addresses the requirements for an order to be appealable
and provides in relevant part that “no order of a court shall be appealable until
it has been entered upon the appropriate docket in the trial court.” Pa.R.A.P.
301(a)(1).




                                           -3-
J-A19005-20


notices of appeal when a single order resolves issues arising on more than one

trial court docket, shall result in the quashal of the appeal).4

       Before we can even reach the question of whether the contents of

Akbar’s notice of appeal violated Pa.R.A.P. 301(a)(1) or Walker, we must first

determine whether Akbar’s notice of appeal was timely filed so as to invoke

this Court’s jurisdiction in the first instance. See Commonwealth v. Moir,

766 A.2d 1253, 1254 (Pa. Super. 2000) (stating that the question of the

timeliness of an appeal is jurisdictional). While the trial court’s October 25,

2019 order indicated Akbar had filed a post-sentence motion at both docket

numbers, neither docket includes the motion. In addition, neither the certified

record at docket number CP-46-CR-0008002-2017 nor the certified record at

docket number CP-46-CR-0006499-2017 contained a post-sentence motion.

       Upon informal inquiry from our prothonotary’s office, the prothonotary

of the trial court transmitted a supplemental certified record to this Court.

That supplemental record included a motion to modify and/or reduce

____________________________________________


4  The trial court also stated that it was not necessary for it to address the
ineffectiveness claims raised by the Pa.R.A.P. 1925(b) statement because
counsel had, according to the trial court, filed a notice of intent to file an
Anders brief. On appeal, counsel did file an Anders brief, concluding that the
record clearly demonstrated that the claims of ineffectiveness Akbar wished
to raise were without any arguable merit. However, counsel did not file a
contemporaneous application to withdraw from representation, and by
extension of that failure, did not attach to that application the letter advising
Akbar of his rights under Anders. See Commonwealth v. Millisock, 873
A.2d 748, 752 (Pa. Super. 2005). This Court issued an order directing counsel
to do so, and counsel complied. Akbar did not file a response to counsel’s
filings.


                                           -4-
J-A19005-20


sentencing (“motion to modify sentencing”) that did not contain any docket

numbers in the caption but was dated September 11, 2019, five days before

Akbar pled guilty and was sentenced in the instant matters. The motion to

modify sentencing also clearly referred to facts and a judgment of sentence

relating to other criminal charges filed against Akbar.

      Specifically, in the motion to modify sentencing, Akbar recounted that

following a trial, he had been found guilty of the introduction of contraband at

the Montgomery County Correctional Facility and subsequently sentenced to

two to five years of incarceration. Of course, these facts do not match those

of the instant matters where Akbar pled guilty to receiving stolen property and

disorderly conduct and was sentenced to three months’ probation for the

former and no further penalty for the latter. The facts in the motion to modify

sentencing do, however, match Akbar’s unrelated case in Commonwealth v.

Akbar, No. 3022 EDA 2019, 241 A.3d 457 (Pa. Super. 2020) (unpublished

memorandum). There, Akbar was found guilty following a jury trial of, inter

alia, possession of oxycodone and marijuana as contraband after police found

those drugs on Akbar at the Montgomery County Correctional Facility. The trial

court subsequently sentenced Akbar to two to five years’ imprisonment on

September 11, 2019, the date Akbar used on the motion to modify sentencing.

Clearly, then, this motion cannot be read as challenging either of the

judgments of sentence underlying this appeal.




                                     -5-
J-A19005-20


       Even if we were to accept that the motion to modify sentencing was

meant to seek modification of the judgments of sentence entered after Akbar’s

guilty pleas on September 16, 2019, that motion was not stamped as filed

until October 22, 2019. To be timely, Akbar would have had to file a post-

sentence motion within ten days of his judgment of sentence, or by September

26, 2019. See Pa.R.Crim.P. 720(A)(1) (stating that a written post-sentence

motion must be filed no later than ten days after the imposition of sentence).

As he did not file the motion to modify sentencing until October 22, 2019,

even if we were to deem it relevant to the instant matters, that motion would

have been untimely filed.

       Because Akbar did not file an applicable post-sentence motion in either

of these matters, or at best filed an untimely one, he was required to file a

notice of appeal within 30 days of the imposition of sentence on September

16, 2019, or by October 16, 2019. See id. at 720(A)(3) (providing that if the

defendant does not file a timely post-sentence motion, the notice of appeal

must be filed within 30 days of the imposition of sentence). Akbar, however,

did not file his notice of appeal until November 5, 2019.5 Accordingly, the

____________________________________________


5 Akbar’s notice of appeal was dated October 28, 2019, which is after the
deadline for him to file a timely notice of appeal. Moreover, while Akbar was
in prison for the above-referenced possession of oxycodone and marijuana as
contraband judgment of sentence at the time he filed his notice of appeal in
the instant matters, and did file that notice of appeal pro se, he does not make
any argument that the prisoner mailbox rule applies to his notice of appeal.
Even if he had, there is no evidence that the appeal could be considered timely



                                           -6-
J-A19005-20


notice of appeal was not timely filed, and we are therefore constrained to

quash the appeal. Given this resolution, counsel’s application to withdraw from

representation is granted.

       Appeal quashed. Counsel’s application to withdraw from representation

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/21




____________________________________________


under that rule. Although there is an envelope attached to the motion to
modify sentencing in the record, the envelope is not postmarked until
November 1, 2019. See Commonwealth v. Jones, 700 A.2d 423, 426 (Pa.
1997) (stating that an appeal filed by a pro se prisoner is deemed filed on the
date the appellant deposits the appeal with prison authorities and/or places it
in the mailbox).


                                           -7-